Citation Nr: 0912854	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-23 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for an asbestos-related 
pleural condition.

2.  Entitlement to an increased evaluation of pleural 
fibrosis and residuals of status post diaphragm repair, 
currently evaluated as 60 percent disabling.  


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to May 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

The Board has re-characterized the issue of service 
connection for asbestosis as a claim of entitlement to 
service connection for an asbestos-related pleural condition.

The issue of an increased evaluation of pleural fibrosis and 
residuals of status post diaphragm repair is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran has pleural fibrosis due to asbestos exposure.  



CONCLUSION OF LAW

The Veteran has an asbestos-related pleural condition that is 
the result of asbestos exposure in military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1110, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze an appellant's claim for service connection for 
asbestosis or asbestos related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).  

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR IV.ii.2.C.9.a.  Common materials that may 
contain asbestos are steam pipes for heating units and 
boilers, ceiling tiles, roofing shingles, wallboard, fire 
proofing materials, and thermal insulation.  Id.  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  M21-1MR 
IV.ii.2.C.9.f.   

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Inhalation of 
asbestos fibers can produce fibrosis (the most commonly 
occurring of which is interstitial pulmonary fibrosis, or 
asbestosis), tumors, pleural effusions and fibrosis, pleural 
plaques, mesotheliomas of pleura and peritoneum, and cancers 
of the lung, bronchus, gastrointestinal tract, larynx, 
pharynx, and urogenital system (except the prostate).  M21-
1MR IV.ii.2.C.9.b.   

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  
M21-1MR IV.ii.2.C.9.d.  The adjudication of a claim for 
service connection for a disability resulting from asbestos 
exposure should include a determination as to whether or not:  
(1)  service records demonstrate the veteran was exposed to 
asbestos during service; (2)  development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3)  a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  M21-1MR IV.ii.2.C.9.h.  

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  See VAOPGCPREC 
4-2000.

History and Analysis

At the outset, the Board notes that this case has a 
complicated procedural history.  By rating action in February 
1983, service connection was granted for status post left 
diaphragm repair and assigned a 20 percent evaluation under 
Diagnostic Code 6818 pertaining to residuals of pleural 
cavity injuries.  It was indicated that service treatment 
records showed that the veteran was injured during service in 
a motor vehicle accident and his injuries included a torn 
left diaphragm.  Thereafter, he complained of right sided 
chest pain and x-rays showed small left base pleural 
reaction.  VA examination in August 1982 showed left based 
decreased breath sounds and x-ray evidence of blunting of 
left costophrenic angle secondary to old inflammatory 
disease.  

By rating action in April 2003, the RO granted service 
connection for pulmonary fibrosis on the basis of asbestos 
exposure in service and assigned a 60 percent rating under 
Diagnostic Codes 6899-6833, pertaining to asbestosis.  The 
service connected status post diaphragm repair remained 
separately rated as 20 percent disabling under Diagnostic 
Code 6843, pertaining to traumatic chest wall defect.  

By rating action in August 2005, the RO continued a 60 
percent rating for residuals post diaphragm repair and 
pulmonary fibrosis.  It was indicated that the April 2003 
rating action was in error in assigning a separate evaluation 
for the service-connection pulmonary fibrosis because both 
the residuals status post diaphragm repair and pulmonary 
fibrosis were shown to both be the result of the motor 
vehicle accident in service.  It was indicated that even 
thought there is evidence of possible asbestos exposure in 
service, all tests performed were negative for asbestos and 
showed benign tissue.  It was indicated that both conditions 
would be rating together as both are rated using the same 
criteria from the results of the pulmonary function test.  

In light of the actions by the RO in the August 2005 rating 
action in which it was concluded that the current service-
connected pulmonary disorder is the result of an injury in 
service and not related to asbestos exposure, the issue of 
whether the veteran has an asbestos-related pulmonary 
condition may be considered by the Board.  As will be 
discussed in detail below, the Board is of the opinion that 
the veteran has an asbestos-related pulmonary condition for 
which service connection may be granted.  This condition, as 
indicated by the medical evidence of record, is distinct from 
the residuals of the inservice injury for which service 
connection is already in effect.  

The Veteran contends that service connection is warranted for 
an asbestos-related pleural condition due to asbestos 
exposure.  During service the Veteran asserts he was exposed 
to asbestos while working as maintenance technician, 
particularly while cleaning up various asbestos-fiber gaskets 
and other parts.  The Veteran's personnel records show that 
he was an Aerospace Ground Equipment Technician and engaged 
in such work as overhauling engines, motors, gas turbine 
generator sets, air conditioners, hydraulic test stands, air 
compressors and heaters in support of aircraft systems.  
Given the Veteran's duties, his contentions and a review of 
the personnel records, the Board views exposure to asbestos 
during service as probable.  In addition, there is no 
indication that the Veteran was exposed to asbestos post-
service.  

The Veteran's service treatment records do not contain any 
references to asbestosis or an asbestos-related pleural 
condition.  The Veteran was in an automobile accident during 
service in 1978, which caused damage to his lungs and 
required surgical repair of his diaphragm.  The service 
treatment records note small old pleural reaction at the left 
base and blunting of both lateral costopheric angles.  The 
findings during service were indicated to be consistent with 
post-traumatic and/or post-surgical change.  

A VA treatment record from Dr. D.M. from August 1982 
indicates that x-rays showed mild levoscoliosis of the lower 
thoracic spine and blunting of the left costophrenic angle.  
The x-ray report itself indicated this was probably related 
to old inflammatory disease.  

A May 1983 private treatment record shows the Veteran 
complained of chest pain.  The examiner opined that he 
doubted a cardiac or pulmonary etiology.  

A private x-ray report from November 1986 noted that there 
was pleural parenchymal scarring at the left lung base that 
was probably related to a previous inflammatory insult.  No 
active intrathoracic disease was noted.  

A chest x-ray report from December 1998 showed the Veteran 
with blunting of the left costophrenic angle with some 
pleural thickening.  Increased pulmonary markings were seen 
bilaterally and a vague increase in density in the right mid 
and upper lung which could be an early infiltrate.  

2002 treatment records show that the Veteran displayed 
pleural thickening in his lungs.  A June 2002 private CT scan 
report indicated that the Veteran had stable calcified scars 
consistent either with old asbestos exposure or, more likely, 
old tuberculosis.  It was indicated that tuberculosis rather 
than asbestos was suggested.  An October 2002 VA pathology 
report shows biopsies of tissue indicated inflammation 
consistent with pleural plaque and thickened pleural 
inflammation.  Fibrosis was shown and the postoperative 
diagnosis was pleural thickening.  A November 2002 private x-
ray report from Dr. H.C. indicated pleural and parenchymal 
changes on the right, with unclear etiology.  A December 2002 
private treatment record from Dr. B.O. diagnosed the Veteran 
with thoracic strain, somatic dysfunction and pleurisy.  

A March 2003 VA examiner noted that the claims file was sent 
for review and the Veteran indicated asbestos exposure during 
repair of aircraft ground support equipment in 1978-1979.  In 
the past medical history the examiner noted that biopsies of 
pleural tissue revealed fibrotic pleural changes consistent 
with asbestos exposure.  The examiner diagnosed the Veteran 
with compromised respiratory status secondary to asbestos 
exposure.  

A November 2004 letter from Dr. G.S indicates that the 
Veteran had ongoing right sided chest pain which related to 
his prior chest wall injury and subsequent pleural 
thickening.  

An August 2005 VA examiner reviewed the claims file and 
summarized the Veteran's medical history.  It was noted that 
the Veteran's pleuristic chest pain was becoming 
progressively worse.  The examiner opined that after 
reviewing various x-rays and records that there had been no 
significant progression of the Veteran's pulmonary process 
and that pulmonary fibrosis as such was never unequivocally 
diagnosed on the x-rays obtained in the past.  The examiner 
found pleural thickening but opined that the pleural 
thickening described was likely secondary to post traumatic 
changes with no clear evidence of asbestos related disease 
present.  

A May 2006 private treatment report by Dr. S.K. noted in the 
medical history that Veteran had previously been given a 
diagnosis of asbestosis and asbestos pleural disease.  The 
examiner looked at a number of x-rays and CT scans and a 
binder of medical records the Veteran provided.  The examiner 
diagnosed left costophrenic angle blunting as a result of the 
Veteran's diaphragmatic repair and splenectomy from a motor 
vehicle accident in 1978.  He also diagnosed unilateral 
pleural thickening with calcification in the right chest.  He 
commented that this would be unusual for asbestos in that it 
is unilateral.  The examiner also indicated that mild 
restrictive impairment is likely related to his prior 
injuries, scoliosis and pectus excavatium.  He opined that if 
the Veteran did have pleural disease from asbestos alone, 
this would not cause a pulmonary restriction.  The examiner 
also noted a history of asbestos exposure but no evidence for 
asbestosis.  

A January 2007 VA examiner indicated the entire claims file 
was reviewed and noted the Veteran described pleuritic chest 
pain.  The examiner went through and reviewed a number of 
service treatment records and other post-service treatment 
records.  The examiner diagnosed pulmonary fibrosis which was 
in the past attributed to asbestos exposure.  She noted that 
the Veteran does show pleural calcifications and thickening 
on the right pleura on CT scan which can certainly be 
consistent with asbestos.  She commented that it was 
interesting that lung and pleural biopsies did not show 
asbestos, but she indicated she did not see another cause for 
his pulmonary fibrosis.  The examiner also diagnosed status 
post diaphragm repair on the left.  Since the Veteran did not 
describe any pain on the left side of his chest, whatever 
shortness of breath symptoms he was having would most likely 
be secondary to the pulmonary fibrosis.  

An August 2008 VA examiner indicated he reviewed the 
Veteran's claims file and noted the Veteran's previous 
diagnoses, including his left diaphragmatic injury in 1978 
and pleural plaques and fibrosis.  The examiner reviewed the 
Veteran's past medical history and noted that the current 
chest x-ray conducted showed chronic fibrotic changes and 
pleural thickening.  The pulmonary function test conducted 
was consistent with severe restrictive defect.  The diagnosis 
given was pleural fibrosis, inflammatory changes in the 
pleural cavity.  The examiner opined that it was at least as 
likely as not that the Veteran had asbestos exposure and 
asbestos-induced pleural disease.  

Although the Veteran has offered his own theory that he has 
an asbestos-related pleural condition to exposure to asbestos 
in service, the mere contentions of the Veteran, no matter 
how well-meaning, will not support his claim without 
supporting medical evidence that would etiologically relate 
his claimed disability with an event or occurrence while in 
service.  Lay persons are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The evidence shows that the Veteran has been treated for lung 
conditions given various diagnoses over the years.  The Board 
concedes that the Veteran was likely exposed to asbestos in 
service, as evidenced by his service personnel records and 
contentions.  The Board also notes that the Veteran is 
already service-connected for residuals post diaphragm repair 
and pulmonary fibrosis due to an injury in a motor vehicle 
accident, which is characterized by many of the same symptoms 
as the Veteran's claimed asbestosis.  The medical opinions of 
how the Veteran developed his current lung condition have 
clearly shifted over time, with the most recent August 2008 
VA examiner opining that the Veteran had pleural fibrosis 
that was indeed caused by his exposure to asbestos in 
service.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Here, the Board has no basis for fully discounting the 
opinions in support of the Veteran's claim or against the 
Veteran's claim in favor of the others.  There is no 
significant difference in expertise apparent from the 
reports.  The opinions were offered by examiners whose 
professional credentials appear to demonstrate that they 
possess the necessary education, training, and expertise to 
provide the requested opinion.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

Overall, the Board is unable to assign considerable probative 
value to any one opinion.  To be sure, the most 
distinguishing aspect is that there are opinions in favor of 
the Veteran's claim and opinions against the claim.  See 
C.F.R. § 3.102 (2008). 

There is evidence both for and against the claim.  The 
Veteran's service personnel records are available and they 
show a probable exposure to asbestos.  There is no indication 
of any asbestos exposure post-service.  In addition, the 
Veteran does not contend that he received significant 
treatment for his asbestos-related pleural disease in service 
and acknowledges the injuries suffered during his car 
accident.  However, though the Veteran was not diagnosed with 
any asbestos-related pleural condition in service "the fact 
that a condition was not diagnosed cannot, by itself, serve 
to rebut a subsequent expert diagnosis."  Hanson v. 
Derwinski, 1 Vet. App. 512, 516 (1991).  Furthermore, while 
the medical records available to the Board contain varying 
diagnoses of the Veteran's condition, the Veteran's own 
contentions are competent to provide a continuity of 
symptomatology by describing the symptoms he has suffered 
since discharge from service, even if the exact diagnosis has 
been in question.  See 38 C.F.R. § 3.303(b).  

The March 2003 and August 2008 VA examiner opinions provide 
support for a finding of service connection.  Significantly, 
the examiners opined that the Veteran had asbestos exposure 
and that lung condition was asbestos-induced.  The August 
2005 VA examiner opined that that the Veteran's pleural 
thickening was likely secondary to post-traumatic changes 
with no clear evidence of asbestos-related disease present by 
asbestos exposure.  However, the January 2007 VA examiner, 
who noted that it was interesting that lung and pleural 
biopsies did not show asbestos, still commented that she did 
not see another cause for his pulmonary fibrosis and 
separated out the Veteran's left diaphragm injury suffered 
during service.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert, the Court went on to say that 
entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the medical 
evidence and contentions of the Veteran, the Board concludes 
that service connection for an asbestos-related pleural 
condition is warranted.  While some of the above medical 
evaluations indicate that the Veteran does not have a 
diagnosis of asbestosis or that the Veteran's current 
condition is related to injuries suffered during an 
automobile accident in service, there are also numerous 
records that associate the Veteran's pleural condition with 
asbestos exposure.  The Veteran's treatment history supports 
the Veteran's claim.  As noted above, the Board accepts that 
the Veteran was exposed to asbestos during service.  In 
addition, the record contains the opinions of three VA 
examiners, in March 2003, January 2007 and August 2008, 
whereby the examiners looked at the Veteran's service 
treatment records and entire claims file (which included VA 
treatment records and private treatment records), and who 
opined that the Veteran's lung condition was related to 
asbestos exposure.  While the evidence also shows the 
potential that his current lung condition is related to his 
in-service automobile accident, it is clear that the evidence 
regarding the Veteran's current pleural condition being 
related to asbestos is at least in equipoise.  

Accordingly, since the evidence is at least in equipoise, the 
benefit of the doubt doctrine is applicable and the Veteran 
prevails.  See Gilbert, supra.  Therefore, service connection 
for an asbestos-related pleural condition is granted.  

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify and 
assist would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).




ORDER

Service connection for an asbestos-related pleural condition 
is granted.


REMAND

After reviewing the record, the Board finds that further 
action on the part of the RO is needed in this case regarding 
the claim for an increased rating for the service-connected 
residuals of status post diaphragm repair and pleural 
fibrosis.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  That is to say that the evaluation of the 
same manifestation under different diagnoses, a practice 
known as "pyramiding," is to be avoided.  See 38 C.F.R. 
§ 4.14.  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative or 
overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
Respiratory disorders are evaluated under Diagnostic Codes 
6600 through 6817 and 6822 through 6847.  Pursuant to 38 
C.F.R. § 4.96(a), ratings under these diagnostic codes will 
not be combined with each other.  Rather, a single rating 
will be assigned under the diagnostic code which reflects the 
predominant disability with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation.  38 C.F.R. § 4.96(a) (2008).  

As indicated above, service connection has been granted for 
an asbestos-related lung condition.  This condition has a 
different etiology than the already service-connected 
residuals of status post diaphragm repair and pleural 
fibrosis.  

The Board notes that the VA adjudication manual indicates 
that if a Veteran's lung condition is not diagnosed as 
asbestosis, but was caused by exposure to asbestos, it should 
be rated as analogous to asbestosis under Diagnostic Code 
(DC) 6833.  VA ADJUDICATION MANUAL M21-1MR, Part IV, subpart 
ii.2.C.9.i.  The Board further notes that the rating criteria 
for DC 6833 may now be more appropriate and more favorable to 
the Veteran for his service-connected asbestos-related 
pleural condition if it reflects the Veteran's predominant 
disability.  

Therefore the issue of entitlement to an increased evaluation 
of pleural fibrosis and residuals of status post diaphragm 
repair, currently evaluated as 60 percent is inextricably 
intertwined with the rating of the Veteran's now service-
connected asbestos-related pleural condition.  Accordingly, 
adjudication of the increased rating claim must be deferred 
pending RO rating of the Veteran's asbestos-related pleural 
condition.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(where a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together in order to 
enter a final decision on the matter).  The fact that an 
issue is inextricably intertwined does not establish that the 
Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed by the RO in the first instance.  

The Board also notes that, in a statement received by the RO 
on December 20, 2007, the Veteran disagreed with the RO's 
decision concerning new and material evidence for service 
connection for pleurisy.  As this statement was received 
within one year of the October 23, 2007 rating decision 
denying the Veteran's claim for service connection for 
pleurisy, it should be considered a notice of disagreement 
(NOD) with that issue.  In Manlincon v. West, 12 Vet. App. 
238 (1999), the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a 
timely NOD and there is no statement of the case (SOC) 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.  The Veteran is hereby 
informed that he must complete his appeal concerning service 
connection for pleurisy by filing a substantive appeal 
following the issuance of the SOC.  See 38 C.F.R. § 20.200 
(2008).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case 
concerning the Veteran's December 2007 
notice of disagreement with the October 
2007 decision denying the Veteran's claim 
submitting new and material evidence for 
service connection for pleurisy.

2.  The RO should review the case and 
undertake any additional development 
deemed necessary, to include an 
examination.  The RO should readjudicate 
the increased rating claim for residuals 
of status post diaphragm repair and 
pleural fibrosis, taking into account the 
now service connected asbestos-related 
pleural condition and issue a supplemental 
statement of the case.  Then afford the 
Veteran and his representative the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
K.J. ALIRBANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


